 



51
Exhibit 10.51

     
 
  At a Term of the Supreme Court of the State
 
  of New York, held in and for the County of
 
  Monroe on April 5th, 2007.

PRESENT:         Honorable David M. Barry Supreme Court Justice

     
STATE OF NEW YORK
   
SUPREME COURT
  COUNTY OF MONROE

     
TORVEC, INC., KEITH GLEASMAN and
   
JAMES GLEASMAN,
  ORDER

      Plaintiffs,   Index No. 05-11028

     -vs CXO ON THE GO OF DELAWARE, LLC
and CXO ON THE GO, LLC,
Defendants.
     WHEREAS, the above action concerns, inter alia, a dispute as to the
validity and enforceability of certain agreements between plaintiffs and
defendants, and a dispute as to the compensation to be paid pursuant to the
agreements; and,
     WHEREAS, an Order and Judgment of the Supreme Court, Monroe County (David
D. Egan, J.), was entered with the Monroe County Clerk on May 8, 2006 in the
above matter (hereinafter referred to as the Order and Judgment); and,
     WHEREAS, the Order and Judgment, inter alia, granted partial summary
judgment to defendants on two of their counterclaims that sought to enforce
agreements to provide warrants for the issuance of Torvec, Inc. common stock and
to enforce the terms of the warrants; and,
     WHEREAS, the Order and Judgment ordered the following: 1) that plaintiff
Torvec, Inc. issue a warrant to defendant CXO on the Go, LLC, for 245,000 shares
of Torvec common stock; 2) that plaintiff Torvec, Inc. honor defendants’ alleged
prior exercise of two warrants for the issuance, in total, of 40,000 shares of
Torvec common stock; and, 3) that plaintiff Torvec, Inc. honor any further
exercise by defendants of similar warrants; and,
     WHEREAS, pursuant to an Order of Supreme Court, Monroe County (David D.
Egan, J.), entered with the Monroe County Clerk on June 19, 2006, plaintiffs
obtained a stay pending appeal of enforcement of the Order and Judgment when
they deposited a sealed envelope containing 40,000 shares of Torvec, Inc. common
stock and 245,000 warrants for the purchase of Torvec, Inc. common stock with
the Monroe County Clerk, and further deposited an undertaking of two hundred
fifty thousand dollars ($250,000) with the Monroe County Treasurer; and,
     WHEREAS, by its Decision and Order, dated March 16, 2007, the Appellate
Division, Fourth Department, unanimously reversed, the Order and Judgment in its
entirety;
     Now, upon the application of plaintiffs for the property described above to
be released from the possession of the Monroe County Clerk and with consent as
to the form of this Order by counsel for defendants; it is hereby
     ORDERED, that the Monroe County Clerk is hereby directed to release
forthwith to Wolford & Leclair, LLP, attorneys for plaintiffs in this action,
the sealed envelope that was filed with the Monroe County Clerk on May 9, 2006
containing 40,000 shares of Torvec, Inc. common stock and 245,000 warrants for
the purchase of Torvec, Inc. common stock; and it is further hereby
     ORDERED, that the Monroe County Treasurer is hereby directed to return
forthwith to Wolford & Leclair, LLP, attorneys for plaintiffs in this action,
two hundred fifty thousand dollars ($250,000) previously deposited as an
undertaking with the Monroe County Treasurer on behalf of plaintiffs.
Dated: April 5th, 2007
/s/ David M. Barry
Honorable David M. Barry
Supreme Court Justice

 